                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE


  UNITED STATES OF AMERICA                         )
                                                   )
  v.                                               )           NO. 3:18-CR-157.2
                                                   )
  JORGE CLEMENT ROSCO, III                         )



                                           ORDER

         Magistrate Judge C. Clifford Shirley, Jr. filed a report and recommendation,

  recommending that the Court: (1) grant the oral motion of the parties to amend the

  indictment by substituting the name Jorge Clement Rosco, III for Roscoe Jorge Clement,

  III; (2) find that the plea hearing in this case could not be further delayed without serious

  harm to the interests of justice; (3) grant Defendant’s motion to withdraw his not guilty

  plea to Count One of the Indictment; (4) accept Defendant’s plea of guilty to the lesser

  included offense in Count One, that is, of conspiracy to distribute more than 50 kilograms

  of a mixture and substance containing a detectable amount of marijuana in violation of 21

  U.S.C. § 846, 841(a)(1), and 841(b)(1)(C); (5) adjudicate Defendant guilty of the charges

  set forth in the lesser included offense in Count One of the Indictment; and (6) find that

  Defendant remain out on release until sentencing in this matter because of defendant’s

  exceptional compliance with his release conditions and supervision, his exceptional efforts

  regarding his sobriety (one and a half years sober plus regular Alcoholics Anonymous and

  Narcotics Anonymous attendance) and his exceptional employment efforts (working two


                                               1

Case 3:18-cr-00157-PLR-DCP Document 163 Filed 09/03/20 Page 1 of 3 PageID #: 3063
  full time jobs) coupled with his exceptional care for his mother and her dire health

  conditions combined with the COVID-19 Pandemic and the risks it poses to the guard and

  prison populations, all considered together is sufficient exceptional reason why detaining

  defendant pending sentencing would be inappropriate and comes under exceptional reasons

  for continued release under the Mandatory Detention Act. Neither party filed a timely

  objection to the report and recommendation. After reviewing the record, the Court agrees

  with the magistrate judge’s report and recommendation.            Accordingly, the Court

  ACCEPTS and ADOPTS the magistrate judge’s report and recommendation [D. 159]

  pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

         (1)    The oral motion to amend the indictment is GRANTED;

         (2)    As set forth on the record, Defendant’s plea hearing could not be further

  delayed without serious harm to the interests of justice;

         (3)    Defendant’s motion to withdraw his not guilty plea to Count One of the

  Indictment is GRANTED;

         (4)    Defendant’s plea of guilty to the lesser included offense in Count One, that

  is, of conspiracy to distribute more than 50 kilograms of a mixture and substance containing

  a detectable amount of marijuana in violation of 21 U.S.C. § 846, 841(a)(1), and

  841(b)(1)(C), is ACCEPTED;

         (5)    Defendant is hereby ADJUDGED guilty of the charges set forth in the lesser

  included offense in Count One of the Indictment;



                                               1




Case 3:18-cr-00157-PLR-DCP Document 163 Filed 09/03/20 Page 2 of 3 PageID #: 3064
        (6)    Defendant SHALL REMAIN ON RELEASE until sentencing in this

  matter which is scheduled to take place on February 1, 2021 at 10:00 a.m. in Knoxville

  before the Honorable Pamela L. Reeves, Chief United States District Judge.

        SO ORDERED.

        ENTER:

                                   ____________________________________________
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                             1

Case 3:18-cr-00157-PLR-DCP Document 163 Filed 09/03/20 Page 3 of 3 PageID #: 3065
